



Exhibit 10.3


Execution Version








--------------------------------------------------------------------------------





ADMINISTRATIVE SERVICES AGREEMENT


by and between


Bankers Life and Casualty Company
and
Wilton Reassurance Company


Dated as of September 27, 2018



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE
 
Page
 
 
 
ARTICLE I. DEFINITIONS
1
Section 1.1.
Definitions
1
ARTICLE II. APPOINTMENT; NOTIFICATION OF INTERESTED PARTIES
5
Section 2.1.
Appointment
5
Section 2.2.
Power of Attorney
6
Section 2.3.
Notification of Interested Parties
7
Section 2.4.
Coordinators
7
Section 2.5.
Management of the Business
7
ARTICLE III. SERVICES PROVIDED BY ADMINISTRATOR
8
Section 3.1.
Services
8
Section 3.2.
Standards and Licenses
8
ARTICLE IV. FEES FOR SERVICES; EXPENSE REIMBURSEMENTS
9
Section 4.1.
Fees for Services
9
Section 4.2.
Special Projects
9
Section 4.3.
Expense Reimbursements
10
ARTICLE V. SOC REPORTS; OTHER REPORTS; BOOKS AND RECORDS; REMITTANCES
10
Section 5.1.
SOC Reports
10
Section 5.2.
Books and Records
11
Section 5.3.
Remittances
12
ARTICLE VI. INABILITY TO PERFORM SERVICES; ERRORS
12
Section 6.1.
Inability to Perform Services
12
Section 6.2.
Errors
13
ARTICLE VII. DURATION; TERMINATION
13
Section 7.1.
Duration
13
Section 7.2.
Termination
13
Section 7.3.
Survival
15
ARTICLE VIII. PRIVACY AND DATA SECURITY; OFAC; INFORMATION SECURITY
15
Section 8.1.
Privacy and Data Security
15
Section 8.2.
OFAC Compliance
15
Section 8.3.
Information Security
16



i

--------------------------------------------------------------------------------





ARTICLE IX. DISASTER RECOVERY
16
Section 9.1.
Disaster Recovery
16
ARTICLE X. INDEMNIFICATION; REMEDIES
16
Section 10.1.
Indemnification by the Administrator
16
Section 10.2.
Indemnification by the Company
17
Section 10.3.
Applicability of Master Transaction Agreement
17
Section 10.4.
No Duplication
17
Section 10.5.
Mitigation
18
Section 10.6.
Relationship with Coinsurance Agreement
18
ARTICLE XI. insurance coverage
18
ARTICLE XII. COOPERATION; REGULATORY MATTERS
20
Section 12.1.
Cooperation
20
Section 12.2.
Compliance of the Reinsured Policies
20
ARTICLE XIII. GENERAL PROVISIONS
20
Section 13.1.
Expenses
20
Section 13.2.
Notices
21
Section 13.3.
Entire Agreement
22
Section 13.4.
Severability
23
Section 13.5.
Assignment
23
Section 13.6.
Waivers and Amendments
23
Section 13.7.
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Arbitration
23
Section 13.8.
Rules of Construction
26
Section 13.9.
No Third Party Beneficiaries
27
Section 13.10.
Execution in Counterparts
27
Section 13.11.
Rules of Construction Incontestability
27
Section 13.12.
Treatment of Confidential Information
27
Section 13.13.
Status of Parties
30
Section 13.14.
Trademarks
30
Section 13.15.
Subcontracting
32
Section 13.16.
Conflict
32



ii

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
 
 
Exhibit A
Services
Exhibit B
Excluded Services
Exhibit C
Privacy and Security Addendum
Exhibit D
Reports
 
 
Schedule I
Quarterly Representation Letter
Schedule II
Names and Marks





iii

--------------------------------------------------------------------------------








This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is made and entered
into on September 27, 2018 (the “Closing Date”), by and between Bankers Life and
Casualty Company, an Illinois-domiciled insurance company (the “Company”), and
Wilton Reassurance Company, a Minnesota-domiciled insurance company (the
“Administrator”). For purposes of this Agreement, the Company and the
Administrator shall each be deemed a “Party.”
RECITALS
WHEREAS, the Company and the Administrator have entered into that certain Master
Transaction Agreement dated as of August 1, 2018, (the “Master Transaction
Agreement”); and
WHEREAS, simultaneously with the execution and delivery of this Agreement on the
date hereof, the Company and the Administrator have entered into a coinsurance
agreement (the “Coinsurance Agreement”) pursuant to which the Company agreed to
cede to the Administrator, as reinsurer thereunder, and the Administrator agreed
to assume from the Company, certain liabilities associated with the Reinsured
Policies; and
WHEREAS, the Company wishes to appoint the Administrator to provide
administrative and other services with respect to the Business, and the
Administrator desires to provide such administrative services and other
services; and
WHEREAS, CNO Services, LLC, an Affiliate of the Company, has entered into a
Transition Services Agreement concurrently with this Agreement (the “Transition
Services Agreement”); and
WHEREAS, the Master Transaction Agreement provides, among other things, for the
Company and the Administrator to enter into this Agreement;
NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company and the
Administrator agree as follows:
ARTICLE I.


DEFINITIONS


Section1. 1.Definitions The following terms have the respective meanings set
forth below throughout this Agreement:


(a)“Action” has the meaning set forth in the Master Transaction Agreement.


1

--------------------------------------------------------------------------------







(b)“Additional Consideration” has the meaning set forth in the Coinsurance
Agreement.


(c)“Administration Records” means all records related to the Business and the
Services maintained, generated or produced by the Administrator or its
Subcontractors on and after the Closing Date.


(d)“Administrator” has the meaning set forth in the preamble.


(e)“Administrator Disaster Recovery Plan” means the backup, business
continuation and disaster recovery plan of the Administrator as provided to the
Company in writing on or prior to the Closing Date, as the same may be modified
from time to time on or after the Closing Date with prior written notice to the
Company.


(f)“Administrator Indemnified Parties” has the meaning set forth in Section
10.2.


(g)“Affiliate” has the meaning set forth in the Master Transaction Agreement.


(h)“Agreement” has the meaning set forth in the preamble.


(i)“Applicable Law” has the meaning set forth in the Master Transaction
Agreement.


(j)“Applicable Privacy Laws” means Applicable Laws relating to privacy, data
protection and the collection and use of an individual’s personal information
and user information gathered, accessed, collected or used by the Company or any
of its Affiliates in the course of the operations of the Business, including any
applicable provisions of state insurance privacy laws and state privacy
regulations.


(k)“Appointed Actuary” has the meaning set forth in Section 2711.0210 of the
Minnesota Insurance Regulations.


(l)“Business” has the meaning set forth in the Master Transaction Agreement.


(m)“Business Day” has the meaning set forth in the Master Transaction Agreement.


(n)“Business Interruption” means any material interruption or interference with
the Administrator’s ability to continue to provide the Services, including any
material temporary loss of Customer Information or material adverse effect on
the


2

--------------------------------------------------------------------------------





Administrator’s operating environment or telecommunications infrastructure used
to provide the Services.


(o)“Closing Date” has the meaning set forth in the preamble.


(p)“Coinsurance Agreement” has the meaning set forth in the recitals.


(q)“Company” has the meaning set forth in the preamble.


(r)“Company Indemnified Parties” has the meaning set forth in Section 10.1.


(s)“Confidential Information” has the meaning set forth in Section 13.12(b).


(t)“Controlling Party” has the meaning set forth in the Coinsurance Agreement.


(u)“Conversion Date” has the meaning set forth in the Coinsurance Agreement.


(v)“Coordinator” has the meaning set forth in Section 2.4.


(w)“Customer Information” means any financial or personal information about a
customer of the Business, including such customer’s name, street or mailing
address, electronic mail address, telephone or other contact information,
employer, social security or tax identification number, date of birth, driver’s
license number, state identification card number, financial account, credit or
debit card number, health and medical information or photograph or documentation
of identity or residency (whether independently disclosed or contained in any
disclosed document) and any other information deemed “nonpublic” and protected
by any Applicable Privacy Law.


(x)“Deficient Performance Notice” has the meaning set forth in Section 7.2(e).


(y)“Determination” has the meaning set forth in Section 13.7(d)(ii).


(z)“Direct Economic Losses” means out-of-pocket damages, losses, liabilities or
expenses, excluding (i) any incidental, indirect or consequential damages,
losses, liabilities or expenses, such as harm to reputation and (ii) any lost
profits or diminution in value.


(aa)    “Excluded Services” has the meaning set forth in Section 3.1.


(bb)    “Governmental Authority” has the meaning set forth in the Master
Transaction Agreement.


3

--------------------------------------------------------------------------------









(cc)    “Indemnified Party” means an Administrator Indemnified Party or a
Company Indemnified Party, as the case may be.


(dd)    “Initial Arbitrator” has the meaning set forth in the Coinsurance
Agreement.


(ee)    “Interim Period” has the meaning set forth in the Coinsurance Agreement.


(ff)    “Legally Required Actions” has the meaning set forth in the Coinsurance
Agreement.


(gg)    “Licensed Names and Marks” has the meaning set forth in Section 13.14.


(hh)    “Loss” means any and all damages, losses, liabilities, obligations,
costs and expenses (including reasonable attorneys’ fees and expenses) other
than amounts constituting consequential, indirect, special or punitive damages,
including loss of future revenue, income or profits, or any diminution of value
or multiple of earnings damages relating to the breach or alleged breach of this
Agreement (except to the extent awarded and paid to a third party in connection
with a Third Party Claim); provided, that Losses may include damages for (or
calculated on the basis of) lost profits or diminution of value to the extent
that they (a) are within the reasonable contemplation of the Parties, (b) are
the direct and reasonably foreseeable consequence of the breach or alleged
breach giving rise to the claim on which such Losses are based and (c) can be
proven with reasonable certainty.


(ii)    “Master Transaction Agreement” has the meaning set forth in the
recitals.


(jj)    “Non-Public Personal Information” has the meaning set forth in Section
13.12(c).


(kk)    “Party” has the meaning set forth in the preamble.


(ll)    “Person” has the meaning set forth in the Master Transaction Agreement.


(mm)    “Personnel” means, with respect to any Party, (a) the employees,
officers and directors of such Party or its Affiliates or (b) agents,
accountants, actuaries, attorneys, independent contractors and other third
parties engaged by such Party or its Affiliates.


(nn)    “Premium” has the meaning set forth in the Coinsurance Agreement.


(oo)    “Producers” has the meaning set forth in the Coinsurance Agreement.


4

--------------------------------------------------------------------------------







(pp)    “Recapture Date” has the meaning set forth in the Coinsurance Agreement.


(qq)    “Reinsured Policies” has the meaning set forth in the Coinsurance
Agreement.


(rr)    “Representative” has the meaning set forth in the Master Transaction
Agreement.


(ss)    “Resolution Period” has the meaning set forth in Section 7.2(e).


(tt)    “Services” has the meaning set forth in Section 2.1(a).


(uu)    “SOC Report” has the meaning set forth in Section 5.1(a).


(vv)    “Special Projects” has the meaning set forth in Section 4.2.


(ww)    “Specified Actions” has the meaning set forth in the Coinsurance
Agreement.


(xx)    “Subcontractor” has the meaning set forth in Section 13.15.


(yy)    “Third Party Administrator” has the meaning set forth in the Coinsurance
Agreement.


(zz)    “Transaction Agreements” has the meaning set forth in the Master
Transaction Agreement.


(aaa)    “Transition Services Agreement” has the meaning set forth in the
recitals.


(bbb)    “Trust Agreement” has the meaning set forth in the Coinsurance
Agreement.


ARTICLE II.


APPOINTMENT; NOTIFICATION OF INTERESTED PARTIES


Section 2.1.    Appointment.


(a)The Company hereby appoints the Administrator as of the Closing Date, as its
agent to provide, all necessary and appropriate administrative and related
services with respect to the Business (other than, at any particular time, any
services being provided pursuant to the Transition Services Agreement and other
than any Excluded Services and Special Projects) (collectively, the “Services”),
in accordance with Sections 3.1 and 3.2 and all on the terms and subject to the
limitations and conditions set forth


5

--------------------------------------------------------------------------------





herein, and the Administrator hereby accepts such appointment and shall perform
such Services at and following the Closing Date on behalf of and in the name of
the Company when necessary or appropriate. At all times during the term of this
Agreement, the Administrator shall hold, possess and maintain, either directly,
through its Affiliates or through the appointment of Subcontractors, any and all
material licenses, franchises, permits, privileges, immunities, approvals and
authorizations from any Governmental Authority that are necessary for the
provision by the Administrator of the Services with respect to the Business. For
purposes of this Agreement, the intention of the Parties is that the
Administrator shall perform all Services in such a manner as to minimize, to the
maximum extent reasonably practicable in the context of the particular Service,
the involvement of the Company and its Affiliates in the Services, subject to
(i) the obligations of the Company set forth in Article X of the Coinsurance
Agreement and (ii) services to be provided under the terms of or as respects, as
the case may be, the Transition Services Agreement, Legally Required Actions,
Specified Actions and Excluded Services. Without limiting any of the rights of
the Company or its Affiliates under this Agreement or any other Transaction
Agreement, without the prior written consent of the Administrator (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall not
knowingly take any actions that would reasonably be expected to have a material
adverse effect on the Reinsured Policies, other than (i) as required by
Applicable Law, (ii) subject to the rights of the Controlling Party set forth in
Section 10.2 of the Coinsurance Agreement, the Company’s performance of the
Legally Required Actions and (iii) the Company’s performance of the Excluded
Services and its other obligations under this Agreement and the other
Transaction Agreements.


(b)Notwithstanding the foregoing in this Article II, or any other provision of
this Agreement to the contrary, the Parties hereby agree that the Administrator
will have no obligation to provide any particular Service to the extent that
such Service is to be provided by the Company pursuant to the Transition
Services Agreement prior to the Conversion Date unless and until the
Administrator explicitly terminates the Transition Services Agreement with
respect to any such Service or the provision of such Service terminates in
accordance with the provisions of the Transition Services Agreement.


Section 2.2.    Power of Attorney. Subject to the terms and conditions herein,
the Company hereby appoints and names the Administrator, acting through its
Affiliates and permitted Subcontractors and its and their authorized officers
and employees, as the Company’s lawful attorney-in-fact, from and after the
Closing Date for so long as the Administrator is authorized to perform the
Services and solely to the extent reasonably necessary to provide the Services
(a) to do any and all lawful acts that the Company might have done with respect
to the Business, and (b) to proceed by all lawful means (i) to perform any and
all of the Company’s obligations with respect to the Business, (ii) to defend
(in the name of the Company, when necessary) against any liability arising with
respect to the Business, (iii) to defend (in the name of the Company, when
necessary) any Action arising from or relating to the Business, (iv) to collect
any and all


6

--------------------------------------------------------------------------------





sums due or payable to the Company in respect of the Business and to make any
payments due or payable by the Company in respect of the Business, (v) to sign
(in the Company’s name, when necessary) vouchers, receipts, releases and other
papers in connection with any of the foregoing matters, (vi) to enforce the
rights of the Company under, and to take actions reasonably necessary to
maintain the Reinsured Policies, and, to the extent they relate to the Reinsured
Policies, servicing agreements in compliance with Applicable Law and (vii) to do
everything lawful in connection with the satisfaction of the Administrator’s
obligations and the exercise of its rights under this Agreement. Notwithstanding
the foregoing, the Administrator agrees to exercise any power of attorney
granted herein or separately in relation to providing Services only in
accordance with the terms of this Agreement.


Section 2.3.    Notification of Interested Parties. Pursuant to the Transition
Services Agreement, the Company shall send to (a) the contract owners of the
Reinsured Policies and (b) any applicable service providers, Producers or other
counterparties, in each case of (a) and (b) if required by Applicable Law, any
Transaction Agreement, or Reinsured Policy, a written notice prepared by the
Administrator and reasonably acceptable to the Company, advising that the
Administrator has been appointed by the Company to provide the Services. The
Administrator shall bear the costs and expenses associated with sending such
written notices.


Section 2.4.    Coordinators. As of the Conversion Date, each Party shall
appoint and provide written notice to the other Party pursuant to Section 13.2,
of the name, title and contact information for an individual who shall be a
current officer or employee of such Party or an Affiliate thereof and shall
serve as such Party’s primary contact with respect to issues that may arise out
of the scope or performance of this Agreement (each, a “Coordinator”). The
Parties may replace their respective Coordinator by giving notice pursuant to
Section 13.2 to the other Party stating the name, title and contact information
for the new Coordinator. Each Coordinator will have primary responsibility on
behalf of its respective Party, to communicate and coordinate with the other
Coordinator with respect to this Agreement. The Coordinators shall meet, either
in person or telephonically, from time to time as necessary or appropriate to
discuss open issues related to this Agreement and performance hereunder.


Section 2.5.    Management of the Business. Subject to the terms of the
Transition Services Agreement, the Business will be managed by the Administrator
in good faith on a cooperative basis. The Parties will hold periodic discussions
involving Representatives of each of the Parties to address material managerial
decisions concerning the Business and related matters, including, without
limitation, transition and conversion matters, Reinsured Policy administration
and services generally, claims, operations, legal, compliance and regulatory
matters, technology, infrastructure and information access, including, without
limitation, security matters and record retention matters, policyholder
communications and any other matters or concerns suggested by


7

--------------------------------------------------------------------------------





either Coordinator as material to the performance of the Business or the
performance of the Services.


ARTICLE III.


SERVICES PROVIDED BY ADMINISTRATOR


Section 3.1.    Services. During the term of this Agreement, the Services to be
provided, directly or indirectly, by the Administrator hereunder shall include
all administrative and related services that are necessary or appropriate for
the administration of the Business in accordance with the requirements of
Section 3.2, including all administrative and related services currently
provided by the Company or its Affiliates and service providers with respect to
the Reinsured Policies and any other administrative services that are reasonably
necessary or appropriate under Applicable Law, the terms of the Reinsured
Policies or otherwise in connection with the administration of the Business,
other than the Excluded Services or the Legally Required Actions. Without
limiting the generality of the foregoing, the Services to be provided by the
Administrator hereunder shall include the Services set forth in Exhibit A
hereto. Notwithstanding the foregoing, or any other provision of this Agreement
to the contrary, the Parties hereby agree that the Services hereunder shall in
no event include the services set forth in Exhibit B hereto (the “Excluded
Services”).


Section 3.2.    Standards and Licenses.


(a)In accordance with the terms of this Agreement, the Administrator shall
perform the Services (i) with the skill, diligence and expertise that would
reasonably be expected from experienced and qualified personnel performing such
duties in like circumstances, (ii) in accordance with (A) the terms and
conditions of the Reinsured Policies and (B) all Applicable Laws and (iii)
subject to the foregoing, with substantially the same priority as it accords its
own operations with respect to similar business for its own account, to the
extent applicable.


(b)Subject to the Transition Services Agreement, for the duration of this
Agreement, the Administrator hereby covenants that it shall, at its sole cost
and expense, employ and retain staff or retain an Affiliate or a Subcontractor
with staff with the requisite experience, skill and expertise to perform the
Services it is obligated to perform hereunder, in a manner consistent with the
standards set forth in Section 3.2(a) and using the Administrator’s, Affiliate’s
or Subcontractor’s facilities, systems and equipment. Without limiting the
generality of the foregoing, subject to the Transition Services Agreement,
Administrator shall maintain, from the Closing Date and thereafter during the
term of this Agreement, directly or indirectly through a Subcontractor or an
Affiliate, sufficient expertise, trained personnel, resources, systems, controls
and procedures


8

--------------------------------------------------------------------------------





(financial, legal, accounting, administrative or otherwise) as may be necessary
or appropriate to discharge its obligations under the terms of this Agreement.


Section 3.3.Decision Authority. Notwithstanding anything in this Agreement to
the contrary, the Company shall have the right, but not the obligation, to
direct the Administrator to take any reasonable action or to refrain from taking
any action in connection with the performance of the Services hereunder, in each
case, to the extent necessary to comply with Applicable Law, but without
prejudice to the Administrator’s right to assert a bona fide dispute as to the
legal premise underlying such direction.


ARTICLE IV.


FEES FOR SERVICES; EXPENSE REIMBURSEMENTS


Section 4.1.    Fees for Services.


(a)In consideration for the promises made by the Company and its Affiliates
under this Agreement and the other Transaction Agreements, the Administrator
shall provide the Services pursuant to this Agreement at its sole cost and
expense (including payment of all necessary fees to any third parties), and
shall not receive any separate fee from the Company for the provision of the
Services, other than as set forth in Section 4.1(b) or Section 4.2.


(b)The Company shall reimburse the Administrator for all reasonable and
documented out-of-pocket expenses incurred by the Administrator in connection
with providing Services that become necessary as a result of a change in
Applicable Law, interpretation of Applicable Law or other requirement of a
Governmental Authority that (i) occurs after the Closing Date other than as a
result of any act, error or omission by the Administrator and (ii) apply
specifically to the Ceding Company and do not apply to other life insurance or
long term care companies that issue long term care policies.


Section 4.2.    Special Projects. From time to time the Company may request
changes to the Services rendered by the Administrator hereunder (i) other than
consistent with the requirements of Applicable Law, to expand the scope of
reporting capabilities beyond the reports contemplated by the Services set forth
in Section 5.1, Exhibit A and Exhibit D, (ii) to provide additional services or
support, or services or support at levels not required under Sections 3.1 and
3.2, respectively, or (iii) to support special or unusual circumstances specific
to the Company arising subsequent to the Closing Date or attributable to actions
taken by, or changes involving, the Company in connection with a reorganization
or other corporate transaction (the “Special Projects”). The Company
acknowledges that unless and until the Administrator has agreed in writing, it
will have no obligation to provide services for any Special Projects and that
Special Projects may


9

--------------------------------------------------------------------------------





require fees charged by the Administrator at a mutually agreed upon rate,
including fees charged to the Administrator by its Third Party Administrators.
If agreed to by the Administrator to perform the Special Projects, such Special
Projects shall be deemed as part of the Services and subject to the standards
and requirements set forth in this Agreement with respect to the provision of
such services or standards as may be mutually agreed by the parties hereto in
connection with such Special Project. Any portion of the fee due for Special
Projects that is unpaid after the fifth (5th) day of the calendar month in which
such fee is due shall bear an overdue interest charge calculated at a rate per
annum equal to the prime rate (as most recently published in the Wall Street
Journal).


Section 4.3.    Expense Reimbursements. Within ten (10) Business Days following
the end of each calendar month during the term of this Agreement, the
Administrator shall pay to the Company the expense reimbursements set forth in
Section 3.15 of the Coinsurance Agreement with respect to Premium received
during such calendar month in immediately available funds to an account
designated by the Company.


ARTICLE V.


SOC REPORTS; OTHER REPORTS; BOOKS AND RECORDS; REMITTANCES


Section 5.1.    SOC Reports.
  
(a)As soon as reasonably practicable following receipt, the Administrator shall
furnish the Company with all reports that the Administrator receives from its
Subcontractors (for as long as this Agreement is in effect), whether in
computerized or paper form, in accordance with Statements on Standards for
Attestation Engagements No. 16 and AICPA Professional Standards AT Section 101,
as amended by SSAE No. 18 Attestation Standards: Clarification and
Recodification, as applicable and / or as they may be amended from time to time,
covering such Subcontractor’s business operations, account reconciliation
practices, information technology applications and information technology
architecture as they relate to this Agreement (each, a “SOC Report”). The
Administrator anticipates that it will receive annual SOC Reports from its
Subcontractors and that such SOC Reports will be prepared by one of the
nationally-recognized accounting firms, and the Administrator shall use it
commercially reasonable efforts to enforce any rights the Administrator has to
receive any such SOC Reports from its Subcontractors. The Administrator shall
use its commercially reasonable efforts, or shall cause its applicable
Subcontractors to use their respective commercially reasonable efforts, to
remedy as promptly as reasonably practicable any significant deficiencies,
material weaknesses or material omissions in internal controls that relate to
the Services provided under this Agreement, each at the Administrator’s or its
Subcontractor’s expense, as the case may be. Further, commencing on the date
hereof and for as long as this Agreement is in effect, within thirty (30) days
after the end of each calendar quarter,


10

--------------------------------------------------------------------------------





the Administrator shall deliver to the Company a completed quarterly management
representation letter signed by the authorized officers of the Administrator
specified in Schedule I to the Company’s Chief Accounting Officer in the form
attached as Schedule I, on accounting, reporting, internal controls and
disclosure issues that relate to the Services provided under this Agreement in
support of the management representation letter to be issued by the Company to
its independent accountants.


(b)During the term of this Agreement, upon any reasonable request from the
Company or its Representatives, subject to compliance with Applicable Law
relating to the exchange of information and to the confidentiality requirements
under Section 13.12, the Administrator shall (i) provide, or cause its
Subcontractors to provide, to the Company and its Representatives reasonable
on-site and desk access during normal business hours to review the books and
records (including any such materials developed on or after the Closing Date)
under the control of the Administrator or a Subcontractor pertaining to the
Business and the Services to be provided under this Agreement and the
reinsurance to be provided under the Coinsurance Agreement; provided that such
access shall not unreasonably interfere with the conduct of the business of the
Administrator or the Subcontractor, and (ii) permit, or cause its Subcontractors
to permit, the Company and its Representatives to make copies of such records,
in each case at no cost to the Administrator. Access provided to the Company or
its Representatives pursuant to this Section 5.1 shall be provided by the
Administrator upon five (5) Business Days advance written notice or as otherwise
reasonably requested by the Company. The Parties agree and acknowledge that
reasonable access includes facilitating audits by the Company or its
Representatives to comply with Applicable Laws relating to the Business.


Section 5.2.    Books and Records.


(a)Subject to the Transition Services Agreement, as of and following the Closing
Date, the Administrator shall maintain accurate and complete books and records
of all transactions pertaining to the Business and all data used by the
Administrator in the performance of Services required under this Agreement,
including claims filed in respect of the Reinsured Policies and any documents
relating thereto, any communications with any Governmental Authority, complaint
logs, billing and collection files, files containing actuarial data and all
other data used by the Administrator in the performance of the Services. All
such books and records shall be maintained by or on behalf of the Administrator
(i) in accordance with any and all Applicable Laws, and (ii) in a format
accessible by the Company. Without limiting the foregoing, the Administration
Records with respect to each Reinsured Policy must be maintained for at least
the seven-year period following the termination of such Reinsured Policy (or
such longer period as would comply with the records retention policies of the
Administrator then in effect with regards to its own business). All original
books and records with respect of the Business shall remain the property of the
Company and shall not be destroyed without the consent of the Company (which
consent shall not be unreasonably withheld, conditioned or


11

--------------------------------------------------------------------------------





delayed); provided, however, that the Administrator shall continue to have
custody of such books and records for so long as is required for the
Administrator to carry out its duties under this Agreement.


(b)The Administrator shall maintain facilities and procedures that are in
accordance with Applicable Law and commercially reasonable standards of
insurance recordkeeping for safekeeping the books and records maintained by the
Administrator or its Affiliates that pertain to the Business in accordance with
Section 3.2. The Administrator shall back up all of its computer files relating
to the Business or otherwise used in the performance of the Services under this
Agreement on a daily basis and shall maintain back-up files in an off-site
location.


(c)The Administrator shall cooperate with any Governmental Authority having
jurisdiction over the Company in providing access to the books and records
referenced in this Section 5.2. As between the Administrator and the Company,
the Company shall bear the expenses of any such access to the extent the access
is requested in connection with an audit or other inquiry of the Company
generally and not with respect to the Business.


Section 5.3.    Remittances. If either the Company or the Administrator or any
of their respective Affiliates receives any remittance or other payment that it
is not entitled to under the terms of this Agreement or any other Transaction
Agreement, such Company, Administrator or Affiliate shall hold such remittance
or other payment in trust for the benefit of the Party, as the case may be, that
is entitled to such funds. Upon becoming aware that the other Party is entitled
to such remittance or other payments, the Company or the Administrator, as
applicable, shall endorse any such remittance to the order of the proper Party.


ARTICLE VI.


INABILITY TO PERFORM SERVICES; ERRORS


Section 6.1.    Inability to Perform Services. In the event that the
Administrator is unable to perform, or cause to be performed, all or a material
portion of the Services for any reason for a period that could reasonably be
expected to exceed twenty (20) Business Days or such shorter period as may be
required by Applicable Law, the Administrator shall as promptly as reasonably
practicable provide notice to the Company of its inability to perform the
applicable Services and the Parties shall cooperate in good faith to determine
how to provide or otherwise obtain an alternative means of providing such
Services. The Administrator shall be responsible for all fees, costs and
expenses incurred in order to obtain such alternative means of providing the
applicable Services and in order to restore such Services.


12

--------------------------------------------------------------------------------







Section 6.2.    Errors. The Administrator shall, at its own expense, correct any
material errors in the Services caused by it as promptly and as reasonably
practicable following notice of such errors from the Company or any other Person
or upon discovery thereof by the Administrator.


ARTICLE VII.


DURATION; TERMINATION


Section 7.1.    Duration. This Agreement shall become effective as of the
Closing Date and shall continue until the earlier of (a) the date on which the
Coinsurance Agreement is terminated or recaptured in accordance with the terms
thereof and (b) the date on which this Agreement is terminated in accordance
with Section 7.2(a) and Section 7.2(d).


Section 7.2.    Termination.
   
(a)This Agreement may be terminated at any time upon the mutual written consent
of the Parties hereto, which written consent shall state the effective date and
relevant terms of termination.


(b)In the event that the Administrator has been placed into liquidation,
rehabilitation, conservation, supervision, receivership or similar proceedings
(whether voluntary or involuntary), or there has been instituted against it
proceedings for the appointment of a receiver, liquidator, rehabilitator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or assume control of its operations, that is not
dismissed or terminated within sixty (60) days of the commencement thereof, the
Company shall have the option, but shall not be required, to deliver notice of
termination of this Agreement effective as of the Recapture Date.


(c)If for any reason performance by the Administrator becomes impossible as
respects all or substantially all of the Services for a period of twenty (20)
consecutive Business Days and (i) the Administrator fails prior to the end of
such twenty (20) Business Day period to (A) provide to the Ceding Company a
credible plan for the prompt resumption of such performance and (B) commence
implementation of such plan and (ii) working in good faith and using their
respective commercially reasonable efforts, the Parties are unable to together
determine an agreeable alternative means of promptly resuming performance of all
or substantially all of the Services, the Company shall have the option, but
shall not be required, to deliver notice of termination of this Agreement
effective as of the Recapture Date.


13

--------------------------------------------------------------------------------







(d)This Agreement shall be automatically, immediately terminated upon the
Company’s recapture of the Coinsurance Agreement pursuant to Article VII of the
Coinsurance Agreement.


(e)In the event that the Administrator (i) has exhibited a pattern and practice
of materially deficient performance of its obligations set forth in this
Agreement determined by reference to the Business as a whole and not by
reference to a specific Service and such pattern and practice of materially
deficient performance has caused the Company to incur, or would reasonably be
expected to cause the Company to incur, a material Loss or material adverse
reputational harm (whether as regards to policyholders of the Company,
applicable Governmental Authorities, rating agencies or otherwise) and (ii) has
failed to provide a solution to return to compliance with respect to the
performance of such obligations reasonably acceptable to the Company within
thirty (30) days (the “Resolution Period”) following written notice (the
“Deficient Performance Notice”) from the Company specifying in reasonable detail
under the circumstances (A) the nature of the deficient performance, (B) the
nature of such Loss or material adverse reputational harm (whether as regards to
policyholders of the Company, applicable Governmental Authorities, rating
agencies or otherwise) and (C) the Company’s good faith estimate of such Loss,
the Company shall have the option, but shall not be required, to terminate this
Agreement effective within thirty (30) days following the end of the related
Resolution Period; provided that, notwithstanding anything to the contrary in
this Agreement, including Article X and Section 13.7, either Party shall be
entitled to submit any dispute as to whether the deficient performance specified
in such notice has occurred or has caused the Company to incur or would
reasonably be expected to cause the Company to incur a material Loss or material
adverse reputational harm (whether as regards to policyholders, applicable
Governmental Authorities or otherwise) or whether the Administrator has returned
to compliance with respect to such deficient performance to arbitration as set
forth in Section 13.7(d); provided further that the Administrator must notify
the Company in writing that it is exercising its right to submit such dispute to
arbitration pursuant to Section 13.7(d) within thirty (30) days following
receipt of such a Deficient Performance Notice.


(f)Upon delivery of notice of termination of this Agreement pursuant to Section
7.2(b), 7.2(c) or 7.2(e), the Company shall recapture all, and not less than
all, of the reinsurance ceded under the Coinsurance Agreement pursuant to
Section 7.3 of the Coinsurance Agreement.


(g)In lieu of delivery of a notice of termination pursuant to Section 7.2(e)
with respect to a Deficient Performance Notice, the Company shall be entitled,
within thirty (30) days after the end of the related Resolution Period, to
direct the Administrator to replace the Administrator’s then-current Third Party
Administrator with a replacement Third Party Administrator selected by the
Administrator with the approval of the Company, such approval not to be
unreasonably withheld, delayed or conditioned. The


14

--------------------------------------------------------------------------------





Administrator shall use its commercially reasonable efforts to effect the
transition to such replacement Third Party Administrator as soon as reasonably
practical, but in any event shall use its commercially reasonable efforts to
effect such transaction within thirty-six (36) months following the receipt of
such notice. The Administrator shall bear the costs and expenses associated with
the transition of the administration of the Business to the replacement Third
Party Administrator designated by the Administrator.


(h)Upon termination of this Agreement (other than a termination resulting from
the termination of all liabilities of the Company under all Reinsured Policies
in accordance with their respective terms), (i) the Administrator shall
cooperate fully in the prompt transfer of the applicable Services and any books
and records and other materials maintained by the Administrator related to such
Services (or where required by Applicable Law, copies thereof) to the Company or
the Company’s designee, and (ii) shall use its commercially reasonable efforts
to provide the Company or a replacement servicer designated by the Company with
a license to, or seek to obtain consents of third parties for the use of,
software and systems used by the Administrator in performing the Services as
reasonably necessary to permit the Company or such replacement servicer to
perform the Services for a reasonable period following such termination, such
that the Company or such replacement servicer shall be able to perform the
applicable Services without interruption following termination of this
Agreement.


Section 7.3.    Survival. Notwithstanding the other provisions of this Article
VII, Articles I and X, Sections 13.7 and 13.12 and Exhibit C shall remain in
full force and effect after the termination of this Agreement.
ARTICLE VIII.


PRIVACY AND DATA SECURITY; OFAC; INFORMATION SECURITY


Section 8.1.    Privacy and Data Security. In providing the Services, and in
connection with maintaining, administering, handling and transferring the data
of the policyholders, contractholders and other recipients of benefits under the
Reinsured Policies, the Administrator shall, and shall cause its Affiliates and
any Subcontractors to, comply with privacy, confidentiality and data security
obligations applicable to them pursuant to Applicable Laws and the provisions of
the Privacy and Security Addendum in the form attached as Exhibit C hereto,
which the Parties shall execute concurrent with the execution of this Agreement.


Section 8.2.    OFAC Compliance. The Administrator shall not process any premium
payment or pay any claim with respect to the Reinsured Policies if such actions
are prohibited under any Applicable Law, including regulations promulgated by
the Office of Foreign Assets Control of the U.S. Treasury Department
implementing U.S. economic and trade sanctions against targeted foreign
countries, terrorists, international


15

--------------------------------------------------------------------------------





narcotics traffickers, and those engaged in the proliferation of weapons of mass
destruction.


Section 8.3.    Information Security. In providing the Services, the
Administrator shall, and shall cause its Affiliates and any Subcontractors to,
comply with all information security obligations applicable to them pursuant to
Applicable Laws and the provisions of the Privacy and Security Addendum in the
form attached as Exhibit C hereto, which the Parties shall execute concurrent
with the execution of this Agreement.


ARTICLE IX.


DISASTER RECOVERY


Section 9.1.    Disaster Recovery. For as long as Services are provided
hereunder, at no cost to the Company, the Administrator shall, and shall cause
its Affiliates to, maintain the Administrator Disaster Recovery Plan in
accordance with industry standards and adhere to the Administrator Disaster
Recovery Plan. As part of the Services, the Administrator shall, as promptly as
reasonably practicable and consistent with the obligations set forth in this
Agreement, implement the Administrator Disaster Recovery Plan in the event of a
Business Interruption.


ARTICLE X.


INDEMNIFICATION; REMEDIES


Section 10.1.    Indemnification by the Administrator. The Administrator shall
indemnify and hold harmless the Company and its respective Affiliates and each
of their respective Representatives (collectively, the “Company Indemnified
Parties”) from and against (a) any and all Losses incurred by the Company
Indemnified Parties to the extent arising from any actual or alleged:
(i) willful misconduct, fraud, theft or embezzlement by directors, officers,
employees, agents, Subcontractors (excluding the Company, CNO Services, LLC and
any of their Representatives or subcontractors during the Interim Period),
successors or assigns of the Administrator during the term of this Agreement;
(ii) breach, either intentional or unintentional, of the Administrator of the
covenants and agreements of the Administrator in this Agreement; or (iii)
failure of the Administrator to comply with Applicable Laws during the term of
this Agreement and (b) any and all Direct Economic Losses incurred by the
Company Indemnified Parties to the extent arising from any Security Breach that
is not caused by an act or omission of the Company or any of its Representatives
(excluding any act of the Company, CNO Services, LLC or any of their
Representatives or subcontractors during the Interim Period); provided, in each
case, that the Administrator shall have no obligation to indemnify any Company
Indemnified Parties to the extent such Loss resulted from (x) a breach by the
Company of the covenants and agreements of the Company contained in this
Agreement, or (y) the


16

--------------------------------------------------------------------------------





failure, either intentional or unintentional, of the Company to properly perform
the services or take the actions required by the Transition Services Agreement.


Section 10.2.    Indemnification by the Company. The Company shall indemnify and
hold harmless the Administrator and its Affiliates and their respective
Representatives (collectively, the “Administrator Indemnified Parties”) from and
against (a) any and all Losses incurred by the Administrator Indemnified Parties
to the extent arising from any actual or alleged: (i) willful misconduct, fraud,
theft or embezzlement by directors, officers, employees, agents, successors or
assigns of the Company during the term of this Agreement; (ii) breach, either
intentional or unintentional, of the Company of the covenants and agreements of
the Company in this Agreement or (iii) failure of the Company to comply with
Applicable Laws during the term of this Agreement and (b) any and all Direct
Economic Losses incurred by the Administrator Indemnified Parties to the extent
arising from any Security Breach that is caused by an act or omission of the
Company or any of its Representatives (excluding any act of the Administrator or
any of its Representatives or subcontractors following the Interim Period);
provided, in each case, that the Company shall have no obligation to indemnify
any Administrator Indemnified Parties to the extent such Loss resulted from a
breach by the Administrator of the covenants and agreements of the Administrator
contained in this Agreement.


Section 10.3.    Applicability of Master Transaction Agreement. The procedures
set forth in Sections 8.05, 8.06 and 8.08 of the Master Transaction Agreement
shall apply to Losses indemnified under this Article X.


Section 10.4.    No Duplication. Any payment arising under this Article X shall
be made by wire transfer of immediately available funds to such account or
accounts as the receiving Party shall designate to the paying Party in writing.
To the extent that a receiving Party has received payment in respect of a Loss
pursuant to the provisions of any other Transaction Agreement, such Party shall
not be entitled to a duplicate indemnification for such Loss under this
Agreement. In no event shall any Party (a) be entitled to duplicate Losses under
this Agreement and any other Transaction Agreement attributable to the same
underlying event giving rise to such Loss, or (b) initiate simultaneous
proceedings under two or more Transaction Agreements seeking recovery for the
same Loss. The Parties hereto acknowledge and agree that a claim for
indemnification pursuant to this Article X will be an Indemnified Party’s sole
and exclusive remedy as to any monetary damages with respect to any breach or
non-fulfillment of any covenant or agreement or any other matters under this
Article X, regardless of whether such claim arises in contract, tort, breach of
warranty or any other legal or equitable theory, and will be limited to the
rights contained in this Article X. For the avoidance of doubt, nothing in this
Agreement shall limit any Party’s right to seek an injunction, specific
performance or other equitable remedies to enforce its rights under this
Agreement.


17

--------------------------------------------------------------------------------







Section 10.5.    Mitigation. Each indemnified Party shall use commercially
reasonable efforts to mitigate any Losses for which such indemnified Party seeks
indemnification under this Agreement; provided that the cost and expense of such
mitigation shall constitute Losses hereunder.


Section 10.6.    Relationship with Coinsurance Agreement. Nothing contained in
this Article X is intended to amend or supersede any provision of the
Coinsurance Agreement.


ARTICLE XI.


INSURANCE COVERAGE


Section 11.1.Coverage. Without limiting the Administrator’s undertaking to
indemnify and hold the Company harmless as set forth herein, the Administrator
shall maintain insurance with at least the following coverages and terms:


(a)Fidelity and Theft Coverage. For as long as this Agreement is in effect, the
Administrator shall carry fidelity and theft insurance with an insurer or
insurers with policy holder ratings of at least “A” and financial ratings of at
least “VIII” in the then-latest edition of Best’s Insurance Guide in effect as
of the Closing Date and each subsequent date of insurance renewal. Such
insurance shall cover the theft, loss or disappearance of any funds collected by
the Administrator on the Company’s behalf and shall provide:


(i)
At least three and a half million dollars ($3,500,000) coverage per occurrence;
and



(ii)
A deductible not to exceed one hundred thousand dollars ($100,000).



(b)Cyber Coverage. For as long as this Agreement is in effect, the Administrator
shall carry cyber insurance with an insurer or insurers with policy holder
ratings of at least “A” and financial ratings of at least “VIII” in the
then-latest edition of Best’s Insurance Guide in effect as of the Closing Date
and each subsequent date of insurance renewal. Such insurance shall provide:


(i)
At least five million dollars ($5,000,000) coverage per claim, or the amount
required by any applicable Governmental Authority, if higher;



(ii)
an annual aggregate of at least five million dollars ($5,000,000), and



18

--------------------------------------------------------------------------------









(iii)
a deductible not to exceed one million dollars ($1,000,000).



(c)For the duration of this Agreement, the Administrator shall carry commercial
general liability insurance with an insurer or insurers with policy holder
ratings of at least “A” and financial ratings of at least “VIII” in the
then-latest edition of Best’s Insurance Guide in effect as of the Closing Date
and each subsequent date of insurance renewal. Such insurance shall include but
not be limited to blanket contractual liability coverage, advertising injury,
products and completed operations, premises-operations, and independent
contractors coverage, for bodily injury including death, personal injury and
property damage, and such insurance shall provide:


(i)
at least one million dollars ($1,000,000) coverage per occurrence for bodily
injury or death, and



(ii)
at least one million dollars ($1,000,000) coverage per occurrence for property
damage, and



(iii)
at least one million dollars ($1,000,000) coverage combined aggregate, and



(iv)
no deductible.



(d)For the duration of this Agreement, the Administrator shall carry workers
compensation insurance with statutory limits covering the Administrator’s
workforce, affording protection in any state in which the Administrator’s
workforce may operate, including employer’s liability insurance with $1,000,000
limits of liability, an alternate employer’s endorsement to workers compensation
policy, and a waiver of subrogation against Company endorsement.


Section 11.2.Certificates. The Administrator shall provide the Company with a
copy of the insurance policies noted in Section 11.1 above, and a written
certification that such coverage is in force on the Effective Date and upon
subsequent requests by the Company, such requests not to exceed one time in any
consecutive twelve (12) month period.


Section 11.3.Remedies. The Parties do not intend to shift all risk of loss to
insurance. In no event shall the naming of the Company as a joint loss payee or
additional insured limit the Administrator’s liability to the Company to
available insurance coverage or to the policy limits specified in this Article
XI, nor shall it limit the Company’s rights to exercise any remedies available
under contract, at law or in equity.


19

--------------------------------------------------------------------------------







ARTICLE XII.


COOPERATION; REGULATORY MATTERS


Section 12.1.    Cooperation. The Parties hereto shall cooperate in order that
the duties assumed by the Administrator hereunder will be effectively,
efficiently and promptly discharged, and will not take any actions designed to
frustrate the intent of the transactions contemplated by this Agreement or any
other Transaction Agreement. In accordance with the foregoing, each Party shall,
at all reasonable times under the circumstances, make available to the other
Party properly authorized Personnel for the purpose of consultation and
decision. The Parties agree and acknowledge that where access to such Personnel
is requested by a Party in connection with an examination or complaint initiated
by a Governmental Authority or a customer complaint, the responding Party shall
make available such Personnel within two (2) Business Days of such request if
necessary in order for the requesting Party to timely respond to the
Governmental Authority or customer complaint. Each Party shall bear its
respective cost and expense of providing the cooperation specified in this
Section 11.1.


Section 12.2.    Compliance of the Reinsured Policies. The Company and
Administrator agree to use commercially reasonable efforts to cooperate fully
with each other and any Governmental Authorities in maintaining the Reinsured
Policies in compliance in all material respects with Applicable Law. If the
Administrator or the Company determines, whether as a result of new or revised
Applicable Law, examinations, audits or otherwise, that any of the Reinsured
Policies are not in compliance with Applicable Law, such Party shall so notify
the other Party and the Administrator shall, in consultation with the Company,
take whatever action is reasonably necessary to bring such Reinsured Policies
into compliance with Applicable Law. The Administrator shall prepare any
necessary amendments to such Reinsured Policies and obtain the Company’s
approval of such amendments (such approval not to be unreasonably withheld,
conditioned or delayed). The Administrator shall submit any necessary filings
for the purpose of obtaining Governmental Authority approval for such amendments
to the Reinsured Policies. The same processes shall also be utilized if both
parties agree that for reasons other than compliance with Applicable Law,
modifications to the Reinsured Policies are necessary.


ARTICLE XIII.


GENERAL PROVISIONS


Section 13.1.    Expenses. Except as otherwise provided herein or in the other
Transaction Agreements, each of the Parties shall bear their respective direct
and indirect fees, costs and expenses incurred in connection with the
negotiation and preparation of


20

--------------------------------------------------------------------------------





this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of their respective Representatives.


Section 13.2.    Notices. All notices, requests, consents, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by electronic mail (followed
by delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following respective addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
13.2):


(a)
If to the Administrator:
 
 
 
Wilton Reassurance Company
 
20 Glover Avenue
4th Floor
Norwalk, CT 06850
 
Attention: Chief Executive Officer
 
Facsimile: 203-762-4411
 
Email address: mfleitz@wiltonre.com
 


With a concurrent copy to:


Wilton Reassurance Company
20 Glover Avenue
4th Floor
Norwalk, CT 06850
Attention: General Counsel
Facsimile: 203-762-4431
Email address: msarlitto@wiltonre.com
 
 
 
With a concurrent copies (which shall not constitute notice) to:
 
 
 
Wilton Reassurance Company
20 Glover Avenue, 4th Floor
Norwalk, Connecticut 06850
Attention: Vice President, Associate General Counsel, Transactions
Facsimile: 203 762 4431
Email address: sdoran@wiltonre.com



21

--------------------------------------------------------------------------------







 
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
 
Attention: Marilyn A. Lion
 
Facsimile: 212-521-7108
 
Email address: malion@debevoise.com
 
 
(b)
If to the Company:
 
 
 
Bankers Life and Casualty Company
111 E. Wacker Drive, Suite 2100
Chicago, IL 60601
Attention: General Counsel
Facsimile: 317 817 2826
Email address: matt.zimpfer@cnoinc.com
 
 
 
With a concurrent copy (which shall not constitute notice) to:
 
 
 
Willkie Farr & Gallagher LLP
 
787 Seventh Avenue
 
New York, NY 10019
 
Attention: John M. Schwolsky
                  Donald B. Henderson, Jr.
 
Facsimile: 212 728 9232
                  212 728 9262
 
Email address: jschwolsky@willkie.com
                         dhenderson@willkie.com

Any Party may, by notice given in accordance with this Section 13.2 to the other
Parties, designate another address or person for receipt of notices hereunder,
provided that notice of such a change shall be effective upon receipt.
Section 13.3.    Entire Agreement. This Agreement, together with the Exhibits
and Schedules referred to herein, the Master Transaction Agreement, the
Coinsurance Agreement, the Trust Agreement, the Transition Services Agreement
and the other Transaction Agreements delivered pursuant hereto and thereto
constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior agreements and undertakings, both written
and oral, among the Parties with respect to the subject matter hereof. For the
avoidance of doubt, the obligations of the Administrator hereunder are in
furtherance of its role as reinsurer under the Coinsurance Agreement.


22

--------------------------------------------------------------------------------







Section 13.4.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Applicable Law or
as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties hereto as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.


Section 13.5.    Assignment. Except as provided in Section 13.15, this Agreement
may not be assigned, in whole or in part, by operation of law or otherwise
without the prior written consent of the Parties. Any attempted assignment in
violation of this Section 13.5 shall be void. This Agreement shall be binding
upon, shall inure to the benefit of, and shall be enforceable by the Parties and
their successors and permitted assigns.


Section 13.6.    Waivers and Amendments. No provision of this Agreement may be
amended, supplemented or modified except by a written instrument signed by the
Parties. No provision of this Agreement may be waived except by a written
instrument signed by the Party against whom the waiver is to be effective. No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.


Section 13.7.    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial; Arbitration.


(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICT
OF LAW THAT COULD COMPEL THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


(b)Subject to the Parties’ agreement and obligation to arbitrate certain matters
pursuant to Section 13.7(d), each Party irrevocably and unconditionally submits
to the exclusive jurisdiction of any federal court located in New York County in
the State of New York, over any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby; provided,
however, that, if said court determines


23

--------------------------------------------------------------------------------





that it does not have subject matter jurisdiction, then said action, suit or
proceeding may be brought in the Supreme Court of the State of New York for New
York County. Each Party agrees that service of any process, summons, notice or
document by U.S. registered mail addressed to such Party shall be effective
service of process for any action, suit or proceeding brought against such Party
in any such court. The Administrator hereby designates the individual listed in
Section 13.2(a) to whom notice may be given on behalf of the Administrator as
its true and lawful agent upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company. The
Company hereby designates the individual listed in Section 13.2(b) to whom
notice may be given on behalf of the Company as its true and lawful agent upon
whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Administrator In the event any Party decides
to change its designation of agent, it shall provide written notice to the other
Parties. Each Party irrevocably and unconditionally waives any objection to the
laying of venue of any such action, suit or proceeding brought in any such court
and any claim that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Each Party agrees that any final,
nonappealable judgment in any such action, suit or proceeding brought in any
such court shall be conclusive and binding upon such Party and may be enforced
in any other courts to whose jurisdiction such Party may be subject, by suit
upon such judgment.


(c)EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.7.


(d)Notwithstanding anything to the contrary in this Agreement, including Article
X and Sections 13.7(a), (b) and (c), any dispute with respect to a Deficient
Performance Notice, as to whether the deficient performance specified in such
notice has occurred or has caused the Company to incur a material Loss or
material adverse reputational harm or whether the Administrator has returned to
compliance with respect to such deficient (whether as regards to policyholders,
applicable Governmental


24

--------------------------------------------------------------------------------





Authorities, or otherwise) performance, shall be resolved by arbitration as set
forth in this Section 13.7(d).


(i)
Within thirty (30) days after the date of the Deficient Performance Notice,
either Party may initiate arbitration pursuant to the expedited dispute
resolution process described in this Section 13.7(d) by delivering notice of
such Party’s initiation of arbitration to the other Party.

 
(ii)
Within two (2) Business Days after the initiation of arbitration pursuant to
Section 13.7(d)(i), each Party shall make a written submission to the Initial
Arbitrator selected in accordance with Section 11.6 of the Coinsurance Agreement
of no more than five (5) pages (exclusive of any exhibits or affidavits),
outlining the issues in dispute and the reasons for their respective positions.
The written submissions shall be exchanged between the Parties at the same time
they are submitted to the Initial Arbitrator. The sole function and power of the
Initial Arbitrator shall be to, as applicable, (A) decide whether the deficient
performance specified in the applicable Deficient Performance Notice has
occurred, (B) decide whether, if such deficient performance has occurred, such
deficient performance has caused the Company to incur a material Loss or
material adverse reputational harm (whether as regards to policyholders,
applicable Governmental Authorities, or otherwise) or (C) decide whether the
Administrator has returned to compliance with respect to such deficient
performance, in each case in accordance with the terms and provisions of this
Agreement (each, a “Determination”). In making the Determination or
Determinations, (A) the Initial Arbitrator shall be guided by the provisions of
this Agreement and (B) insofar as not in conflict with the express terms of this
Agreement, the Initial Arbitrator may consider that customs and practices of the
long term care insurance industry in resolving any ambiguities inherent in
whether a pattern and practice of materially deficient performance of the
Administrator’s obligations hereunder determined by reference to the Business as
a whole and not by reference to a specific Service has caused the Company to
incur, or would reasonably be expected to cause the Company to incur, a material
Loss or material adverse reputational harm or whether the Administrator has
returned to compliance with respect to such deficient performance. In the
absence of any such ambiguity, the express terms of this Agreement will control.



(iii)
The Parties shall instruct the Initial Arbitrator to make the applicable
Determination or Determinations as soon as possible following the Parties’
submissions and, in any event, within thirty (30) days after receipt of the
Parties’ submissions.



25

--------------------------------------------------------------------------------





 
(iv)
The Parties shall share equally the costs of any arbitration brought pursuant to
this Section 13.7(d); provided that each Party in such proceeding shall bear its
own attorneys’ fees and litigation costs.



(v)
Notwithstanding that this Agreement shall be governed by the laws of the State
of New York in accordance with Section 13.7, the rights and procedures
applicable to any arbitration commenced under this Section 13.7(d) shall be
governed by the Federal Arbitration Act.



(vi)
The location of all arbitration proceedings shall be New York, New York or shall
be such other location as may be mutually agreed upon by the Parties.



(vii)
The dispute resolution provisions contemplated by this Section 13.7(d) shall be
the Parties’ sole remedy with respect to the determination as to whether the
deficient performance specified in a Deficient Performance Notice has occurred
or has caused the Company to incur or would reasonably be expected to cause the
Company to incur a material Loss or material adverse reputational harm (whether
as regards to policyholders, applicable Governmental Authorities, or otherwise)
or whether the Administrator has returned to compliance with respect to such
deficient performance.



Section 13.8.    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (b)
references to the terms Preamble, Recitals, Article, Section, paragraph,
Schedule and Exhibit are references to the Preamble, Recitals, Articles,
Sections, paragraphs, Schedules and Exhibits to this Agreement unless otherwise
specified; (c) references to “$” mean, and all payments required to be made
under this Agreement shall be required to be made in, U.S. dollars; (d) the word
“including” and words of similar import means “including without limitation,”
unless otherwise specified; (e) the word “or” shall not be exclusive; (f) the
words “herein,” “hereof,” “hereunder” or “hereby” and similar terms are to be
deemed to refer to this Agreement as a whole and not to any specific Section;
(g) the headings are for reference purposes only and shall not affect in any way
the meaning or interpretation of the Transaction Agreements; (h) this Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted; (i) if a word or phrase is defined, the other
grammatical forms of such word or phrase have a corresponding meaning; (j)
references to any statute, listing rule, rule, standard, regulation or other law
include a reference to the corresponding rules and regulations; (k) references
to any section of any statute, listing rule, rule, standard, regulation or other
law include any successor to such section;


26

--------------------------------------------------------------------------------





(l) references to any Person include such Person’s predecessors or successors,
whether by merger, consolidation, amalgamation, reorganization or otherwise; and
(m) references to any contract (including this Agreement) or organizational
document are to the contract or organizational document as amended, modified,
supplemented or replaced from time to time, unless otherwise stated.


Section 13.9.    No Third Party Beneficiaries. Except as otherwise expressly set
forth in any provision of this Agreement, including with respect to the Company
Indemnified Parties and the Administrator Indemnified Parties, nothing in this
Agreement is intended or shall be construed to give any Person, other than the
Parties, their successors and permitted assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.


Section 13.10.    Execution in Counterparts. This Agreement may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other means of electronic
transmission utilizing reasonable image scan technology shall be as effective as
delivery of a manually executed counterpart of this Agreement.


Section 13.11.    Rules of Construction Incontestability. In consideration of
the mutual covenants and agreements contained herein, each Party agrees that
this Agreement, and each and every provision hereof, is and shall be enforceable
by and between them according to its terms, and each Party does hereby agree
that it shall not contest the validity or enforceability hereof.


Section 13.12.    Treatment of Confidential Information.


(a)Each Party may come into possession or knowledge of Confidential Information
(as defined below) of the other in connection with the obligations to be
performed by such Party under this Agreement.


(b)“Confidential Information” with respect to a Party, means any and all
information provided by, made available by or obtained on behalf of, such Party,
any of its Affiliates or Representatives, on, before or after the date hereof,
including, with respect to the Company, Non-Public Personal Information and all
data relating to the contractholders of the Reinsured Policies (including their
rights and obligations under the Reinsured Policies) which is required to be
maintained, processed or generated by the Company in connection with
administration of the Business; provided that Confidential Information does not
include information that (i) is generally available to the public other than as
a result of a disclosure by the receiving Party in violation of its
confidentiality obligation, (ii) is independently developed by the receiving
Party, its Affiliates or any of


27

--------------------------------------------------------------------------------





its Representatives without use or access to the disclosing Party’s Confidential
Information, or (iii) is rightfully obtained by the receiving Party from a third
party without, to the knowledge of the receiving Party, breach by such third
party of a duty of confidentiality of any nature to the disclosing Party;
provided that the foregoing exceptions shall not supersede the obligations of
the receiving Party with respect to any Non-Public Personal Information. For the
avoidance of doubt, as between the Company and the Administrator, Confidential
Information of the Administrator includes the foregoing categories of
information relating to the business or operations of, or provided by or on
behalf of, any of the Administrator’s Third Party Administrators or
Subcontractors, whether such information is provided to the Company on, before
or after the date hereof.


(c)“Non-Public Personal Information” means any (i) personally identifiable
information or data (including medical, financial, Regulated and Personal
Information and other personal information) concerning or relating to the
Company’s past, current or prospective applicants, customers, clients,
employees, agents, suppliers, vendors, policy owners, contract holders,
insureds, claimants, and beneficiaries of Business or contracts issued by the
Company, and their representatives, (ii) any such personally identifiable
information or data that the Administrator or its Representatives or Third Party
Administrators or Subcontractors collect or derive from interactions with the
Company’s past, current or prospective applicants, customers, clients,
employees, agents, suppliers, vendors, policy owners, contract holders,
insureds, claimants, and beneficiaries of Business, or (iii) an aggregation or a
derivation thereof; provided that information that is otherwise publicly
available shall not be considered “Non-Public Personal Information”.


(d)The Company and the Administrator agree to hold each other’s Confidential
Information in strictest confidence and to take all reasonable steps to ensure
that Confidential Information is not disclosed in any form by any means by such
Party, its Affiliates or by any of its Representatives, retrocessionaires or
Third Party Administrators or Subcontractors to third parties of any kind, other
than the Representatives, retrocessionaires, or Third Party Administrators
performing services for such Party who need access to such Confidential
Information in the course and scope of providing such services, except as is
authorized by the other Party in advance and in compliance with all Applicable
Law. If any Confidential Information needs to be disclosed as required by
Applicable Law or court order, the disclosing Party shall (if permitted by
Applicable Law) provide prompt notice to the other Party prior to such
disclosure so that such other Party may (at its expense) seek a protection order
or other appropriate remedy which is necessary to protect its interest.


(e)The Administrator may disclose the Company’s Confidential Information to the
Administrator’s Third Party Administrators or Subcontractors or its
retrocessionaires with a reasonable need to know, subject to such Third Party


28

--------------------------------------------------------------------------------





Administrator, Subcontractor or retrocessionaire first being obligated to
confidentiality and limited use restrictions no less protective of the Company’s
Confidential Information than the provisions in this Agreement. Further, the
Company will negotiate in good faith and diligently to agree to additional
confidentiality and limited use terms and conditions as may reasonably be
required by the Administrator’s Third Party Administrators or Subcontractors
whose confidential information may be disclosed to the Company in connection
with the Services. Until such time as such additional confidentiality terms and
conditions are agreed to in writing by the Company, the Administrator may be
limited by its contractual obligations with its Third Party Administrators or
Subcontractors in sharing certain Confidential Information with the Company.


(f)The Administrator (and its Third Party Administrators, Subcontractors and
retrocessionaires) may use the Company’s Confidential Information; provided that
such party shall establish and maintain safeguards against the unauthorized
access, destruction, loss or alteration of the Company’s Confidential
Information which are no less rigorous than those maintained by the
Administrator (or such Third Party Administrator, Subcontractor or
retrocessionaire) for its own information of a similar nature (but not less than
using a reasonable standard of care), and in compliance with the terms of the
Privacy and Security Addendum in the form attached as Exhibit C hereto.


(g)Further to the foregoing, the Administrator shall, and shall cause its
Representatives, Affiliates, retrocessionaires, financing providers, Third Party
Administrators and Subcontractors to, protect the confidentiality of the
Company’s Confidential Information (including the Non-Public Personal
Information) by:


(i)
holding all such information transmitted to them by or on behalf of the Company
in strict confidence;



(ii)
maintaining appropriate measures that are designed to protect the security,
integrity and confidentiality of such information;



(iii)
using such information solely in connection with carrying out the
Administrator’s obligations under this Agreement;



(iv)
disclosing such information to third parties only as necessary to perform
services under this Agreement; and



(v)
disclosing such information as may be required by Applicable Law or court order;
provided that the Administrator (or its Third Party Administrator, Subcontractor
or retrocessionaire) as applicable shall (if permitted by Applicable Law)
provide prompt notice to the Company prior to such disclosure so that the
Company may (at



29

--------------------------------------------------------------------------------





its expense) seek a protection order or other appropriate remedy which is
necessary to protect its interest.


Section 13.13.    Status of Parties. This Agreement is not intended to create,
nor will it be deemed or construed to create, any relationship between the
Administrator, on the one hand, and the Company, on the other hand, other than
that of independent entities contracting with each other solely for the purpose
of effecting the provisions of this Agreement. Neither the Administrator, on the
one hand, nor the Company, on the other hand, shall be construed to be the
employer of the other.


Section 13.14.    Trademarks. Administrator hereby acknowledges that the Company
has adopted and is using the names and marks listed on Schedule II hereto in
connection with the Reinsured Policies (collectively, the “Licensed Names and
Marks”). The Company and Administrator agree as follows:


(a)The Company hereby grants to the Administrator and Administrator hereby
accepts a temporary, non-exclusive, non-transferable, royalty-free license to
use the Licensed Names and Marks in connection with the Services, subject to the
terms and conditions set forth in this Agreement. The Administrator is granted
no rights to use the Licensed Names and Marks, other than those rights
specifically described and expressly licensed in this Agreement and no right is
granted hereunder for the use of the Licensed Names and Marks in connection with
any services other than the Services. None of the rights licensed to the
Administrator under this Section 13.14 may be assigned, sublicensed or otherwise
transferred by the Administrator (other than sublicenses to Subcontractors to
the extent necessary to perform the Services), nor shall such rights inure to
the benefit of any trustee in bankruptcy, receiver or successor of the
Administrator, whether by operation of law or otherwise, without the prior
written consent of the Company, and any assignment, sublicense or other transfer
without such consent shall be null and void.


(b)The Administrator agrees that it will use the Licensed Names and Marks as the
Company used them prior to the date hereof and, otherwise, only in accordance
with the performance and usage standards established by the Company applicable
to such Licensed Names and Marks and communicated to Administrator (including
coloring, relative sizing and positioning, and other graphic standards as
prescribed by the Company), or as otherwise required or approved in advance by
the Company. The Administrator shall have no right to use the Licensed Names and
Marks in connection with advertisements, brochures, audio or visual
presentations, or any other materials used in the sale or advertising of
Administrator’s services. Upon request, the Administrator shall provide samples
of any materials of the Administrator using one or more of the Licensed Names
and Marks, and the Administrator shall immediately comply with any request by
the Company to cease use of the Licensed Names and Marks the Company believes is
not in compliance with this Section 13.14.


30

--------------------------------------------------------------------------------







(c)The Administrator agrees not to use the Licensed Names and Marks in partial
form without the prior written consent of the Company, which the Company may
withhold at its sole discretion. The Administrator agrees not to adopt or use
any trademarks, service mark, logo or design confusingly similar to any of the
Licensed Names and Marks. It is understood that the Company retains the right,
in its sole discretion, to modify the Licensed Names and Marks, upon reasonable
prior notice to the Administrator.


(d)The Administrator recognizes the value of the goodwill associated with the
Licensed Names and Marks and acknowledges that all rights therein and the
goodwill attached thereto belong exclusively to the Company. All uses of the
Licensed Names and Marks by the Administrator shall inure solely to the benefit
of the Company and any registration of the Licensed Names and Marks shall be
registered by the Company in its name, it being understood that the present
license shall not in any way affect the ownership by the Company of the Licensed
Names and Marks, each of which shall continue to be the exclusive property of
the Company. At its option, the Company may, in its own name and at its own
expense, maintain appropriate trademark and service mark protection for the
Licensed Names and Marks. The Administrator shall not at any time during the
term of this Agreement or at any time thereafter do or cause to be done any act
contesting the validity of the Licensed Names and Marks, contesting or in any
way impairing or tending to impair the Company’s entire right, title and
interest in the Licensed Names and Marks and the registrations thereof or
disparaging or otherwise adversely affecting the value of the Licensed Names and
Marks or the reputation and goodwill of the Company. The Administrator shall not
represent that it has any right, title or interest in the reputation and good
will of the Licensed Names and Marks or the Company. The Administrator shall not
represent that it has any right, title or interest in the Licensed Names and
Marks other than the rights expressly granted by this Agreement.


(e)The right to institute and prosecute actions for infringement of the Licensed
Names and Marks is reserved exclusively to the Company, and the Company shall
have the right to join the Administrator in any such actions as a formal party.
Any such action shall be conducted at the Company’s expense. The Administrator
shall provide prompt written notice to the Company of any infringement or
unauthorized use of the Licensed Names and Marks of which it is aware, and
agrees to assist the Company at the Company’s expense in any such action brought
by the Company. It is understood, however, that the Company is not obligated to
institute and prosecute any such actions in any case in which it, in its sole
judgment, may consider it inadvisable to do so.


(f)The agreements and covenants contained in this Section 13.14 shall continue
in effect until such time as this Agreement is terminated pursuant to Article
VII. As promptly after termination of this Agreement as is reasonably
practicable, the Administrator shall discontinue all use of the Licensed Names
and Marks (but in no event


31

--------------------------------------------------------------------------------





will such use extend beyond 90 calendar days after termination). Prior to any
such termination, the Administrator shall take all commercially reasonable
actions necessary to effect such discontinuance, including notifying contract
owners, suppliers, service providers, regulatory agencies and other relevant
Persons of the discontinuance. Upon termination, all of the Administrator’s
rights to the Licensed Names and Marks shall revert to and continue to reside
with and be owned exclusively by the Company.


Section 13.15.    Subcontracting. (a) The Administrator may subcontract the
performance of any Services that the Administrator is to provide hereunderý to
(i) one or more duly authorized and licensed Third Party Administrators upon
prior written notice to the Company (a “Subcontractor”) and (ii) to any
Affiliate; provided that no such subcontracting shall relieve the Administrator
from any of its obligations or liabilities hereunder, and the Administrator
shall remain responsible for all obligations or liabilities of such
Subcontractor or Affiliate with respect to the providing of such Services as if
provided by the Administrator.


(b) Notwithstanding the foregoing, the Administrator shall consult with the
Company prior to subcontracting any material function or Service with respect to
the administration of the Business to a Person who is not an Affiliate of the
Administrator and shall provide to the Company reasonable opportunity and access
to information as may be required to come to an informed view concerning the
qualifications and capacity of the proposed Subcontractor and shall give due
regard to the Company’s views and recommendations with respect thereto.
Section 13.16.    Conflict. In the event of any conflict between the terms of
this Agreement and the Coinsurance Agreement, the terms of the Coinsurance
Agreement shall control.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




32

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.


BANKERS LIFE AND CASUALTY COMPANY
 
 
By:
/s/ Erik M. Helding
Name:
Erik M. Helding
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 

WILTON REASSURANCE COMPANY
 
 
By:
/s/ Michael Fleitz
Name:
Michael Fleitz
Title:
Chief Executive Officer
 
 
 
 
 
 

































[Signature Page to Administrative Services Agreement]








--------------------------------------------------------------------------------








EXHIBIT A
SERVICES
(Omitted)




A-1

--------------------------------------------------------------------------------








EXHIBIT B


EXCLUDED SERVICES
(Omitted)




B-1

--------------------------------------------------------------------------------








EXHIBIT C


PRIVACY AND SECURITY ADDENDUM
(Omitted)




C-1

--------------------------------------------------------------------------------








EXHIBIT D


REPORTS


(Omitted)




D-1

--------------------------------------------------------------------------------








SCHEDULE I


Quarterly Representation Letter


(Omitted)




Sch I-1

--------------------------------------------------------------------------------








SCHEDULE II


Names and Marks
(Omitted)






Sch II-1